FILED
                                                                            COURT OF APPEALS
                                                                                 DIVISION II

                                                                           2Q65 MAY 27       AM 9 34
    IN THE COURT OF APPEALS OF THE STATE
                                                                          TATC 6SWI ',
                                                DIVISION II                BY
                                                                                    E' 1JTY
                                                                         No. 45945 -1 - II
STATE OF WASHINGTON,


                                     Respondent,


        v.




KEVIN SHAWN ROBINSON,                                              UNPUBLISHED OPINION


                                     Appellant.


       SUTTON, J. —       Kevin Robinson seeks to withdraw his pleas of guilty on five convictions

because misstatements on the firearms statutory maximum punishment render his pleas

involuntary. The State concedes that because the misstatements render his pleas involuntary,

Robinson is entitled to withdraw all five pleas of guilty. In his Statement of Additional Grounds

SAG), Robinson      alleges     that ( 1)   the State breached the plea agreement, and ( 2) counsel was


ineffective assistance because he failed to object to the sentences being consecutive. 1 We accept

the State' s concession.2 We reverse the judgments and sentences on the three cause numbers and

remand to allow Robinson to withdraw his pleas of guilty on all five convictions.

                                                     FACTS


       As part of a global plea agreement, Kevin Robinson pleaded guilty in Cowlitz County

Superior Court to attempting to elude a pursuing police vehicle and unlawful possession of

methamphetamine in cause no. 13 - 1- 00925 -8, to unlawful possession of methamphetamine with




1 Statement of Additional Grounds at p. 1 - 4.

2 This matter was initially considered by a commissioner of this court pursuant to RAP 18. 14 and
subsequently   referred   to   a panel of judges.
No. 45945 -1 - II



intent to deliver and second degree unlawful possession of a firearm in cause no. 13 - 1- 00955 -0,


and     to   unlawful     possession   of methamphetamine      in   cause no.   14 -1- 00108 -5.   The trial court


accepted his pleas.


             However, Robinson' s statement on plea of guilty in cause no. 13 - 1- 00955 -0 misstated the

statutory maximum punishment for the charge of second degree unlawful possession of a firearm

as "    10   years $   20, 000,"   when the statutory maximum punishment for that crime is actually five

years of confinement and a $            10, 000 fine. RCW 9. 41. 040( 2)( b); RCW 9A.20. 021( 1)(      c).   During

the plea colloquy, the trial court reiterated the error, stating that the " maximum term and fine" was

 10     years, $   20,000. "3 All three cause numbers were set for a single sentencing hearing before a

different judge who sentenced Robinson to 60 months of confinement for second degree unlawful


possession of a firearm.4 At the sentencing hearing, no one mentioned the misinformation on the

firearms statutory maximum.5 We reverse and remand.
                                                     ANALYSIS


             Robinson now seeks to withdraw his pleas of guilty on all five convictions because the

misstatements on the firearms statutory maximum punishment rendered his pleas involuntary. In

re     the Matter of the     Pers. Restraint of Bradley, 165 Wash. 2d 934, 939, 205 P.3d 123 ( 2009); State


v.     Weyrich, 163 Wash. 2d 554, 557, 182 P.3d 965 ( 2008).              And although the misstatement only

pertained to his plea of guilty to the charge of second degree unlawful possession of a firearm,




3 Report of Proceedings ( Feb. 6, 2014) at 53.
4 RP 61 -74.
5RP61 -74.


                                                           2
No. 45945 -1 - II



because all of the pleas of guilty were entered as part of a global plea agreement, Robinson argues

that he is entitled to withdraw all of his guilty pleas. Bradley, 165 Wash. 2d at 941 -42.

        The State concedes that the misstatements on the firearms statutory maximum punishment

render his pleas of guilty to all five charges involuntary because they were entered as part of a

global settlement of all three cause numbers, and therefore, Robinson is entitled to withdraw his


pleas of guilty. We accept the State' s concession.

        Accordingly, we reverse the judgments and sentences on the three cause numbers and

remand to allow Robinson to withdraw his pleas of guilty on all five convictions.6

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,


it is so ordered.




 We concur:




                    BJORGEN, A.C. J.




                                  y1




                        LEE, J.




6 Robinson filed a SAG asserting that the State breached the plea agreement and that he received
ineffective assistance of counsel. But because we remand to the trial court for further proceedings,
we do not need to address Robinson' s assertions.



                                                  3